22 So.3d 158 (2009)
C.W., Petitioner,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES and Guardian Ad Litem Program, Respondents.
No. 2D09-4028.
District Court of Appeal of Florida, Second District.
December 9, 2009.
Jackson Stuart Flyte, Regional Counsel, Second District, Bartow, and Julia Fletcher, Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel, Bradenton, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, and Kimberly G. Gore, Assistant Attorney General, Tampa, for Respondent Department of Children and Family Services.
Wendie Michelle Cooper, Tavares, for Respondent Guardian ad Litem Program.
VILLANTI, Judge.
C.W., the Mother, seeks review of an order sheltering her youngest child in this termination of parental rights case. Based on rulings made by the trial court while this petition was pending, we dismiss this petition as moot.
Dismissed.
KELLY and KHOUZAM, JJ., Concur.